PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ANDERSON, Ross
Application No. 15/628,669
Filed: June 21, 2017
Attorney Docket No. 05060002U1
For: METHOD AND SYSTEM OF APPLICATION DEVELOPMENT FOR MULTIPLE DEVICE CLIENT PLATFORMS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the provisions of 37 CFR 1.182, to expedite the filing of the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 10, 2021, to revive the above-identified application.

The petition under 37 CFR 1.182, to expedite the processing and $210 processing fee have been accepted. Accordingly, the petition to expedite is GRANTED.

The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 27, 2020, which set a shortened statutory period for reply of three months. No extensions of time under 37 CFR 1.136(a) were filed. Accordingly, the application became abandoned August 28, 2020, by operation of law. A Notice of Abandonment was mailed January 19, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay. See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008). In the event that such an inquiry has not been made, petitioner must make such an inquiry. If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

This application is being revived solely for purposes of continuity. As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. l7/316,541 filed May 10, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petitions